Order entered September 9, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-01024-CV

                                  MIKELL KELLY, Appellant

                                                 V.

                         JPMORGAN CHASE BANK, N.A., Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-15-03540-B

                                             ORDER
       Before the Court is appellant’s September 8, 2015 “Motion to Dismiss Payment of Court

Fee Objection Texas Rules of Evidence Rule 103” which we construe as a request to review of

the trial court’s order sustaining the contest to his affidavit of indigence. In accordance with rule

of appellate procedure 20.1(j)(3), we ORDER John Warren, Dallas County Clerk, to file, by

5:00 P.M. SEPTEMBER 11, 2015, a clerk’s record containing the following three documents:

       1.      Affidavit of Financial Statement filed on August 26, 2015;
       2.      Contest of Pauper’s Oath/Affidavit of Inability to Pay filed on August 26, 2015;
               and
       3.      Order on Contest of Affidavit of Indigence on Appeal signed on September 2,
               2015.
       We ORDER Lanetta Williams, Official Court Reporter for the County Court at Law No.

2, to file, by 5:00 P.M. SEPTEMBER 11, 2015, the reporter’s record from the hearing on the

contest held on September 2, 2015. See TEX. R. APP. P. 20.1(j)(3).

       We DIRECT the Clerk of the Court to send a copy of this order by electronic

transmission to Mr. Warren, Ms. Williams, pro se appellant, and counsel for appellee.



                                                    /s/    CRAIG STODDART
                                                           JUSTICE